DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s AFCP request and response filed 6/28/2021 was received and is entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
2.	The objections to claims 2-4 are withdrawn in view of the appropriate correction filed.  
	 
Claim Interpretation

3.	This section was previously provided and is reproduced here for convenience.  This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“…an opening and closing unit configured to close the cooling hole according to a temperature inside the pack case exceeding a reference temperature” 

	The generic placeholder “unit” is coupled with the italicized functional language.  “Opening and closing” prior to unit is a non-structural modifier that does not have any generally understood structural meaning in the art analogous to the examples cited below in MPEP 2181, Section C including “lever moving element” or “movable link member.”  Accordingly, the claims th paragraph.  The portion of the MPEP relied upon for the above analysis and conclusion is cited below with emphasis added:
The presumption that 35 U.S.C. 112(f)  does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.'" Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000); see also Personalized Media Communications, LLC v. International Trade Commission, 161 F. 3d 696, 704 (Fed. Cir. 1998).
A limitation will not invoke 35 U.S.C. 112(f)  if there is a structural modifier that further describes the term "means" or the generic placeholder. For example, although a generic placeholder like "mechanism" standing alone may invoke 35 U.S.C. 112(f)  when coupled with a function, it will not invoke 35 U.S.C. 112(f)  when it is preceded by a structural modifier (e.g., "detent mechanism"). Greenberg, 91 F.3d at 1583, 39 USPQ2d at 1786 (holding that the term "detent mechanism" did not invoke 35 U.S.C. 112, sixth paragraph because the structural modifier "detent" denotes a type of structural device with a generally understood meaning in the mechanical arts). 
By contrast, a generic placeholder (e.g., "mechanism," "element," "member") coupled with a function may invoke 35 U.S.C. 112(f)  when it is preceded by a non-structural modifier that does not have any generally understood structural meaning in the art (e.g., "colorant selection mechanism," "lever moving element," or "movable link member"). See Massachusetts Inst. of Tech., 462 F.3d at 1354, 80 USPQ2d at 1231 (The claim recited use of a colorant selection mechanism, to which the court performed a means-plus-function analysis under pre-AIA  35 U.S.C. 112, sixth paragraph. The court held that the term "colorant selection", which modifies the generic term "mechanism", was not defined in the specification, had no dictionary definition, nor any generally understood meaning in the art, the term does not connote sufficient structure to a person of ordinary skill in the art to avoid pre-AIA  35 U.S.C. 112, sixth paragraph treatment.); Mas-Hamilton, 156 F.3d at 1214-1215, 48 USPQ2d at 1017; see also Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1351 (Fed. Cir. 2015) (determining that "[t]he prefix ‘distributed learning control’ does not impart any structural significance to the term [‘module’]").
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification makes clear that the “opening and closing unit” 

    PNG
    media_image1.png
    110
    347
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
4.	The rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0071706) in view of Bourgeois et al. (US 2012/0155025) is withdrawn in view of the incorporation of the subject matter of claim 4 into claim 1 and the amendments provided.  All rejections pending from this rejection are also withdrawn.  

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher McDonald on 9/27/2021. 
	Cancel claim 3.

6.	The reason for the cancellation of claim 3 is that there are two, alternative embodiments presented in the instant disclosure:  one in which the air flow meter generates an alarm when the flow meter senses the flow of air is blocked, and another alternative embodiment in which the 

Allowable Subject Matter
7.	Claims 1-2 and 5-14 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the configurations presented in independent claims 1, 5, and 13.  
	The prior Office Action included the reasons for allowance of claims 5 and 13 which are not repeated here. 
 Claim 1 has been amended in the AFCP response as presented, wherein the Examiner finds support for the amendments at least in P21 and 52-53 of the PGPUB.  Specifically, with respect to the amended feature of “an air flow meter outside the pack case and disposed adjacent to and downstream of the cooling hole…” P21 teaches that the flow meter may sense the flow of air that flows from the inside of the pack case to the outside, and P52-53 teaches the cooling hole 20a functions as a passage through which hot air generated at the battery cell 10 flows to the outside such that the battery pack may be cooled.  Thus, the air flow meter 40 as shown in at least Fig. 1 is outside the pack case 20 and disposed adjacent to and downstream of the cooling hole as claimed.  
The prior rejection of record relied upon Bourgeois et al. (US 2012/0155025) to teach “an air flow meter provide an outer side of the pack case and disposed adjacent to the cooling hole” as previously presented.  Specifically, air flow sensor 332 (“air flow meter”) of Bourgeois is provided at an outer side of the housing 258 (“pack case”) and disposed adjacent to the cooling outside the pack case (i.e., outside pack case 258), but flow sensor 332 is not downstream of the analogous cooling hole (inlet port 210).  Flow sensor 342 of Bourgeois could meet both features; however, the claim further recites that there is an alarm device configured to generate an alarm when the air flow meter senses that he flow of is blocked.  There is not alarm device within the reference of Bourgeois and flow sensor 342 of Bourgeois does not meet this function (i.e., flow sensor 342 measures the mass flow rate of second displacement unit 340).  The combination of elements presented provides a novel battery pack that is different in both structure and function to the prior art references cited, the configuration allowing for “a user [to] detect an abnormal symptom before the occurrence of an event such as ignition of a battery pack…” (P32), and “the change of flow rate… is sensed and an alarm is generated to notify the abnormal temperature rise to the user rapidly, thereby securing the safety in the use of the battery pack” (P68).  Accordingly, claim 1 presents novel subject matter and is allowed, as is its dependent claim 2.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729